                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO


JONATHAN PAUL NEALY,
         Plaintiff,

       vs.                                                    CIV NO. 1:20-00698-KRS

ANDREW SAUL,
Commissioner of Social Security,
            Defendant.

                                   ORDER FOR EXTENSION

       Upon consideration of Defendant’s Unopposed Motion for an Extension of Time

(Doc. 22) to file a response to Plaintiff’s Motion to Reverse and Remand to Agency for

Rehearing with Supporting Memorandum (Doc. 21), the Court having reviewed the motion and

being otherwise fully advised, FINDS that the motion is well taken and is GRANTED.

       IT IS THEREFORE ORDERED that Defendant shall have until August 9, 2021, to file a

response, and Plaintiff shall have until August 23, 2021, to file a reply.




                                               ___________________________________
                                               KEVIN R. SWEAZEA
                                               United States Magistrate Judge

SUBMITTED AND APPROVED BY:

Electronically submitted 07/08/2021
CHRISTINA VALERIO
Special Assistant United States Attorney

Electronically approved 07/08/2021
LAURA J. JOHNSON
Attorney for Plaintiff
